Citation Nr: 0608493	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  00-17 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1951 to May 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision of the 
VARO in St. Petersburg, Florida.  The veteran testified 
before the undersigned Acting Veterans' Law Judge in November 
2004; a transcript of that hearing is of record.  In November 
2004, the undersigned  granted the veteran's motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c) 
(2005).

In December 2004, the Board reopened the claim for service 
connection for a right ankle disorder and remanded the issue 
to the RO for a VA examination in connection with the claim 
and for consideration by the RO on a de novo basis.  After 
completing the requested actions, the RO continued the denial 
of the claim for service connection for a right ankle 
disorder (as reflected in a January 2006 supplemental 
statement of the case) and returned the matter to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.

2.  The competent medical evidence of record shows that the 
claimed right ankle disorder is related to service.

CONCLUSION OF LAW

A right ankle disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where a veteran served continuously for ninety (90) or more 
days during peacetime after December 31, 1946, and if 
arthritis became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 C.F.R. §§ 3.307, 
3.309. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Throughout the current appeal, the veteran has contended that 
he injured his right ankle during service, not his left ankle 
which he has consistently asserted was reported incorrectly, 
and that injury continues to bother him.  In this regard, the 
Board notes that available service medical records reflect 
that in July 1951 the veteran was found to have a mild sprain 
of the "left" ankle with follow up treatment noted through 
August 1951.  On separation examination in May 1953, the 
veteran's feet and lower extremities were evaluated as 
clinically normal.   

The Board recognizes that some of the veteran's service 
medical records are unavailable for review and are presumed 
lost or destroyed.  Given these circumstances, the Board has 
carefully considered the veteran's statements and testimony 
that he received sustained a right ankle sprain in service.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Hence, in consideration of the veteran's credible assertions, 
the Board remanded this issue in December 2004 specifically 
for a medical opinion regarding whether the veteran's current 
right ankle disorder was related to an incident or injury 
during service.  In the remand, the Board instructed the 
examiner to accept the service medical records that 
referenced the left ankle as actually referring to the right 
ankle. 

In an October 2005 examination report, the VA examiner 
diagnosed the veteran with degenerative joint disease of the 
right ankle, status post surgery.  The examiner opined that 
based on a review of the claims file, consideration of the 
remand instructions and the veteran's denial of any other 
injury after service to his right ankle, that the veteran's 
current right ankle condition was as likely as it was not to 
be related to the veteran's service.  This evidence is 
probative and weighs in favor of the veteran's claims for 
service connection.

The Board finds that the foregoing medical opinion favors the 
veteran's claim and there is no competent evidence of record 
contravening these findings. The Board is not competent to 
render medical determinations that are not solidly grounded 
in the record.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In fact, there is no medical opinion that rebuts the 
VA examiner's findings in the October 2005 VA examination 
report.

The Board concludes, therefore, that competent evidence of 
record reflects the existence of a right ankle disorder that 
is associated with the injuries and treatment documented 
during service.  As such, the Board finds that service 
connection for a right ankle disorder is warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a right ankle disorder is granted.



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


